i          i      i                                                                   i        i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00273-CR

                                       Christopher CARDENAS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 245851
                            Honorable Phil Chavarria Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 19, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and his attorney. See TEX . R. APP . P. 42.2(a). We, therefore, grant the motion and dismiss this appeal.

See id.

                                                        PER CURIAM

DO NOT PUBLISH